Citation Nr: 1002942	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from February 1967 to 
February 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2008 rating decision in which the RO, inter 
alia, denied a TDIU.  The Veteran filed a notice of 
disagreement (NOD) in September 2008, and the RO issued a 
statement of the case (SOC) in March 2009.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2009.

In October 2009, the Veteran and his spouse testified during 
a video-conference hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is of 
record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).

In this case, the Veteran has been granted service connection 
for posttraumatic stress disorder (PTSD) (rated as 70 percent 
disabling) and diabetes mellitus (rated as 20 percent 
disabling); the combined rating is 80 percent.  Hence, the 
Veteran meets the minimum percentage requirements under 38 
C.F.R. § 4.16(a).  The remaining question, then, is whether 
the Veteran's service-connected disabilities render him 
unemployable.

The Veteran contends that he is unable to work because of his 
PTSD, specifically his short temper and inability to get 
along with others.  Employment information received from 
Advanced Interconnect reflects that the Veteran worked there 
from August 2005 to November 2007 and was terminated 
following disciplinary action.  Statements submitted from a 
project manager and supervisor (M.R. and T.K) reflect that 
the Veteran was disruptive, had difficulties getting along 
with others, and was confrontational with his supervisors and 
upper management.  

The report of a January 2008 VA PTSD examination reflects an 
assessment that the Veteran's occupational functioning was 
"moderately" impaired.  VA social work records from June to 
August 2008 note that the Veteran was enthusiastic, happy, 
and felt normal for the first time in his life.  During the 
October 2009 Board hearing, the Veteran testified that he had 
a "falling out" with his social worker and discontinued 
therapy sessions.  He said he has continued to see a VA 
psychiatrist at the Syracuse VA Medical Center (VAMC), who 
has doubled his medication since the last VA examination.  

As the Veteran has submitted competent evidence that he is 
unemployable, and as he meets the threshold schedular rating 
requirements for a TDIU, a medical opinion addressing whether 
he is unemployable due to service-connected disabilities is 
necessary to resolve the matter on appeal.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 
Vet. App. 532, 537 (1994) (holding that where an appellant 
presents evidence of unemployability, VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion as to what effect the appellant's 
service-connected disability has on his ability to work).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for a TDIU (which 
is considered a claim for increase).  See 38 C.F.R. § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Canandaigua VA Medical Center (VAMC) dated through August 
2008, and from the Rochester VA outpatient clinic (OPC) dated 
through January 2009.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for PTSD and diabetes 
mellitus from the Syracuse VAMC, the Canandaigua VAMC since 
August 2008, and the Rochester VAOPC since January 2009, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
records of VA evaluation and/or treatment 
for the Veteran's service-connected PTSD 
and diabetes mellitus, to include records 
from the Syracuse VAMC, from the 
Canandaigua VAMC since August 2008, and 
from the Rochester VAOPC since January 
2009.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a TDIU.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychiatrist 
or psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the individual designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological testing) 
should be accomplished (with all findings 
made available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether - without regard to any 
nonservice-connected disabilities or the 
Veteran's age - it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected PTSD, either alone or in concert 
with other service-connected disabilities, 
render(s) him unable to obtain or retain 
substantially gainful employment.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a TDIU.  
If the Veteran fails, without good cause, 
to report to the scheduled examination, in 
adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


